Case 2:17-cr-00228-DRH-AKT Document 135 Filed 05/03/21 Page 1 of 2 PageID #: 844

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
 SK/JAM                                            610 Federal Plaza
 F. #2016R01828                                    Central Islip, New York 11722



                                                   May 3, 2021


 By ECF and Email

 The Honorable Denis R. Hurley
 United States Senior District Judge
 United States District Court
 Eastern District of New York
 930 Federal Plaza
 Central Islip, New York 11722

               Re:    United States v. Elvis Redzepagic
                      Criminal Docket No. 17-CR-228 (DRH)

 Dear Judge Hurley:

                 As the Court is aware, the defendant Elvis Redzepagic pleaded guilty before
 United States Magistrate Judge A. Kathleen Tomlinson on April 23, 2021. A copy of the
 transcript of that guilty plea proceeding is attached hereto. The government respectfully
 submits that the defendant’s guilty plea allocution, as well as the government’s prior factual
 proffers in the complaint (ECF No. 1), indictment (ECF No. 19), motion for a permanent order
Case 2:17-cr-00228-DRH-AKT Document 135 Filed 05/03/21 Page 2 of 2 PageID #: 845




 of detention (ECF No. 4), and response in opposition to the defendant’s motion to suppress
 (ECF No. 97), provide the proper basis for the Court to accept his plea.



                                                 Respectfully submitted,

                                                 MARK J. LESKO
                                                 Acting United States Attorney

                                          By:        /s/
                                                 Saritha Komatireddy
                                                 Artie McConnell
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000


 cc:   David Roche, Esq. (By ECF)
       Hassan Ahmad, Esq. (By ECF)




                                             2
